Title: From Thomas Jefferson to Joseph Holmes, 7 March 1781
From: Jefferson, Thomas
To: Holmes, Joseph



Sir
In Council March 7th 1781

As we have at present a great superiority of Prisoners of war in our hands, and artificers and manufacturers are very much wanting in the different parts of the Country, we are of Opinion it will be advantageous to the State to permit such artificers and manufacturers as may be useful to settle in the Country restraining them to some particular County subject to the orders of the County Lieutenant, and retaining their names in the Calendar of Prisoners and the Places to which they are permitted to go, that they may be called for if any future event should render it necessary: they should be allowed no rations during their absence. If you approve of this I could recommend it to you to act accordingly, exercising your Discretion as to the Counties to which they are permitted to go. It does not seem proper that they should be in the Counties near Tide-water or near the armies of the enemy. The County Lieutenant should moreover be attentive that they do not escape, take measures for their Recovery whenever they do and notify it to you. I am, &c.,

T. J.

